United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1737
                        ___________________________

                              Mario Morales-Riquiac

                             lllllllllllllllllllllPetitioner

                                           v.

            Merrick B. Garland, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                             Submitted: April 6, 2022
                              Filed: April 19, 2022
                                  [Unpublished]
                                 ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Mario Morales-Riquiac, a native and citizen of Guatemala, petitions for review
of an order of the Board of Immigration Appeals (BIA). The BIA dismissed his
appeal from an immigration judge’s decision denying him, as relevant, asylum and
withholding of removal.1

       Having reviewed the record and the parties’ arguments, we conclude the
agency properly denied Morales-Riquiac’s asylum application. See 8 U.S.C.
§§ 1101(a)(42)(A), 1158(b)(1) (asylum eligibility requirements). Even assuming
Morales-Riquiac’s proposed particular social group (PSG) of “K’iche indigenous
groups who oppose gang recruitment” was cognizable, substantial evidence supports
the conclusion that he failed to establish a nexus between his proposed PSG and any
persecution he claimed to have suffered or feared. See id. § 1158(b)(1)(B)(i) (asylum
applicant must establish the claimed protected ground “was or will be at least one
central reason for persecut[ion]”); Silvestre-Giron v. Barr, 949 F.3d 1114, 1119 & n.3
(8th Cir. 2020) (reviewing whether a noncitizen established the requisite nexus based
on a factual determination supported by substantial evidence). A reasonable
factfinder could conclude Morales-Riquiac’s aggressors were not and would not be
motivated by his membership in his proposed PSG, given he repeatedly testified the
aggressors targeted him to demand money, and he specifically conceded such
aggressors indiscriminately targeted people without regard to their K’iche identity.
See Garcia-Moctezuma v. Sessions, 879 F.3d 863, 868 (8th Cir. 2018) (“Under the
‘one central reason’ nexus standard, a protected ground need not be the sole reason
for persecution, but the protected ground cannot be ‘incidental or tangential to the
persecutor’s motivation.’”) (citation omitted); see also Tino v. Garland, 13 F.4th 708,
710 (8th Cir. 2021).




      1
        Morales-Riquiac does not challenge the agency’s denial of his application for
protection under the Convention Against Torture and has therefore waived review of
the claim. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                         -2-
        Morales-Riquiac’s failure to demonstrate the requisite nexus was dispositive
of his asylum claim. See Silvestre-Giron, 949 F.3d at 1117-19; Baltti v. Sessions, 878
F.3d 240, 245 (8th Cir. 2017). Because Morales-Riquiac failed to establish eligibility
for asylum, the agency properly concluded he necessarily could not meet the higher
burden of proof required for withholding of removal. See Baltti, 878 F.3d at 246.

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-